DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melcher et al (US10739292).
Melcher et al discloses a glass panel in a vehicle comprising outer and inner panes (50, Figure 2), low e coating (54; column 4, lines 64-66; column 5, lines 6-9, 23-24), a gap (column 4, lines 57-58), a vacuum (column 5, lines 33-37), a heating element (column 6, lines 17-35), bus 
a temperature of a space, and a surface temperature of a surface into which the heating element is integrated, thermal comfort, optimal value, temperature, profile of occupant including temperature and intensity, setting parameter received from sensor, profile info from server/mobile device, user input of setting parameter, storage to store setting parameter and profile info (column 3, line 28-column 4, line 5; column 9, lines 21-28, 56-67), glass panel is a vehicle window, sun/moonroof (column 3, lines 15-19) and low e coating is silver (column 4, lines 64-65, column 5, lines 41-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al in view of Lynam et al (US5446576).
Melcher et al discloses all of the recited subject matter except a PTC heating element.  Lynam et al discloses a PTC heating element (12).  It would have been obvious to one of ordinary skill in the art to, before the effective filing date of the invention, to have substituted .
Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al in view of Lynam et al as applied to claims 1 and 2 above, and further in view of Millett (UD10690391).
Melcher et al in view of Lynam et al discloses all of the recited subject matter except a controller which generates a pulse width signal.  Millett discloses a pulse width signal (column 5, lines 37-43).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a pulse width signal as taught by Millett in the glass panel of Melcher et al and Lynam et al because, a pulse width signal allows for a more uniform and controlled heating.
Claim s 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al in view of Lynam et al as applied to claims 1 and 2 above, and further in view of Nehring (US2016/0121993).
Melcher discloses all of the recited subject matter except a PTC heater of carbon or ceramic.  Lynam et al discloses a PTC heater (12) and Nehring discloses carbon and ceramic PTC (para. 0007).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a PTC heater of carbon or ceramic as disclosed by Lynam et al and Nehring in the glass panel of Melcher et al because, a PTC heater of carbon or ceramic allows for a more uniform and constant heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




stf								/SHAWNTINA T FUQUA/December 4, 2021						Primary Examiner, Art Unit 3761